Matter of Hutzenlaub v Venettozzi (2017 NY Slip Op 06122)





Matter of Hutzenlaub v Venettozzi


2017 NY Slip Op 06122


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

523900

[*1]In the Matter of FRED HUTZENLAUB, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, et al., Respondents.

Calendar Date: June 12, 2017

Before: Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ.


Fred Hutzenlaub, Woodbourne, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Joseph M. Spadola of counsel), for respondents.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Determination confirmed. No opinion.
Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.